Dismiss and Opinion Filed August 1, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00661-CV

                      AMY ANANIAN, Appellant
                               V.
                CLPF-ONE VICTORY, LP, ET AL., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-07509

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s July 25, 2022 notice rescinding her appeal.

We construe the notice as a motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(1), grant the motion, and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                          /Robert D. Burns, III//
220661f.p05                               ROBERT D. BURNS, III
                                          CHIEF JUSTICE
                           S
                       Court of Appeals
                Fifth District of Texas at Dallas
                           JUDGMENT

AMY ANANIAN, Appellant               On Appeal from the 14th Judicial
                                     District Court, Dallas County, Texas
No. 05-22-00661-CV    V.             Trial Court Cause No. DC-20-07509.
                                     Opinion delivered by Chief Justice
CLPF-ONE VICTORY, LP,                Burns, Justices Goldstein and Smith
TRANSWESTERN PROPERTY                participating.
COMPANY WEST, INC. D/B/A
TRANSWESTERN,
TRANSWESTERN PROPERTY
COMPANY SW, GP, LLC D/B/A
TRANSWESTERN,
TRANSWESTERN PROPERTY
COMPANY-WESTERN DIVISION,
INC. D/B/A TRANSWESTERN,
TRANSWESTERN COMMERCIAL
SERVICES CENTRAL REGION,
LP D/B/A TRANSWESTERN,
TRANSWESTERN COMMERCIAL
SERVICES FORT WORTH, LLC
D/B/A TRANSWESTERN,
TRANSWESTERN INTERESTS,
LLC D/B/A FORT WORTH, LLC
D/B/A TRANSWESTERN, DAN
GESIN, JERRY ABONCE, KEN
CAFFEY, FARMER
ENVIRONMENTAL GROUP, LLC,
DAVID A. WILSON, LARRY
SHORT AND ASSOCIATES, LLC
D/B/A SHORT & ASSOCIATES,
AND CONNOR SHORT, Appellees

                               –2–
      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees CLPF-ONE Victory, LP, Transwestern Property
Company West, Inc. d/b/a Transwestern, Transwestern Property Company SW, GP,
LLC d/b/a Transwestern, Transwestern Property Company-Western Division, Inc.
d/b/a Transwestern, Transwestern Commercial Services Central Region, LP d/b/a
Transwestern, Transwestern Commercial Services Fort Worth, LLC d/b/a
Transwestern, Transwestern Interests, LLC d/b/a Fort Worth, LLC d/b/a
Transwestern, Dan Gesin, Jerry Abonce, Ken Caffey, Farmer Environmental Group,
LLC, David A. Wilson, Larry Short and Associates, LLC d/b/a Short & Associates,
and Connor Short recover their costs, if any, of this appeal from appellant Amy
Ananian.


Judgment entered this 1st day of August 2022.




                                       –3–